DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed July 16, 2021. 
Claims 1 and 11 have been amended.
Claims 1-3, 5-13, and 15-22 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority of Provisional Application 62/591,076 filed on 11/27/2017. Applicant's claim for the benefit of this prior-filed application is acknowledged. 

Response to Amendments
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-3, 5-13, and 15-22, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an abstract idea, integrate the abstract idea into practical application, and 
The Applicant further argues that the presented claims are not directed toward an abstract idea with reference to McRO. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, what each additional element is and why the additional elements do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations not account for significantly more than the abstract idea (as shown). The Examiner asserts that estimating elasticity for the one or more items in the electronic basket of items using a multi-armed bandit model comprising a Thompson sampling algorithm is directed towards the abstract idea of Organizing Human Activity because it is estimating elasticity of items using specific mathematical relationships, where elasticity of product is used to help enhance the sale of items (e.g. a commercial interaction and sales behaviors). The Applicant’s claimed limitations merely adds the words to apply it with the judicial exception, meaning the Applicant’s claimed limitations are merely using a general purpose computer to perform the recited abstract idea (as shown). Please see MPEP 2106.05 and PEG 2019 for further reasoning. Applicant’s arguments are not persuasive.
Also, the Examiner asserts that the McRO case is related to “Automatically Animating Lip Synchronization and Facial Expression of Animated Characters”, which is unrelated to the Applicant’s claimed limitations involving optimizing resource contents based on input from a user. Page 2 of the McRO-Bascom Memo from December 2016,  The Applicants’ claims are geared toward price determinations and elasticity of products in an electronic basket using a multi-armed bandit model, where these techniques are merely being applied/calculated in a computing environment. Simply applying these known concepts to a specific technical environment (e.g. the computers/Internet) does not account for significantly more than the abstract idea because it does not solve a problem rooted in computer technology nor does it improve the functioning of the computer itself because it is merely making a price/elasticity determination based on rules and/or mathematical relationships to output to a user. The Applicant’s claimed limitations do not appear to bring about any improvement in the operation or functioning of a computer per se, or to improve computer-related technology by allowing computer performance of a function not previously performable by a computer (see page 2 of the McRo-Bascom memo). The solution appears to be more of a business-driven solution rather than a technical one. In addition, McRO had no evidence that the process previously used by animators is the same as the process required by the claims. The Applicant’s claimed limitations and originally filed specification provide no evidence that the claimed process/functions are any different than what would be done without a computer, where there are no adjustments to the mental process to accommodate implementation by computers. For the reasons explained above applicant’s arguments are not persuasive.

The Applicant further argues that the presented claims integrate the abstract idea into a practical application. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, what each additional element is and why the additional elements do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations not account for significantly more than the abstract idea (as shown). The Applicant does not point out what the additional elements are or provide any reasoning as to how the claims integrate the abstract idea into a practical application. Applicant’s arguments are not persuasive.
The Applicant further argues that the presented claims integrate the abstract idea into a practical application that improve the functioning of a computer with reference to Enfish, Finjan, and Corewireless. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, what each 
The Applicant further argues that the presented claims integrate the abstract idea into a practical application that reflect an improvement to the technology with reference to McRO, Thales, and Diehr. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, what each additional element is and why the additional elements do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations not account for significantly more than the abstract idea (as shown). The Applicant does not point out what the additional elements are. For example, the Examiner asserts that “estimating elasticity for the one or more items in the electronic basket of items using a multi-armed bandit model comprising a Thompson sampling algorithm” is directed 
The Examiner further asserts the Diehr case modified how the machine actually controlled the physical parts utilizing a mathematical relationship, where Applicant’s claimed limitations are merely using a general purpose computer to implement the abstract idea (See PEG 2019 and MPEP 2106.05). The Examiner further asserts that “facilitating displaying the price on a video screen” merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception, therefore not 
The Applicant further argues that the presented claims integrate the abstract idea into a practical application that transform or reduce a particular article to a different state or thing with reference to McRO, Thales, and Diehr. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, what each additional element is and why the additional elements do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations not account for significantly more than the abstract idea (as shown). The Examiner asserts that “facilitating displaying the price on a video screen” merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception, therefore not integrating the abstract idea into a practical application (See PEG 2019 and MPEP 2106.05). The Applicant does not provide any reasoning as to how the claimed limitations are related to the cited pieces of case law, but rather merely makes the allegation with no reasoning or evidence. Applicant’s arguments are not persuasive.
The Applicant further argues that the presented claims integrate the abstract idea into a practical application that use the judicial exception in a meaningful way. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, what each additional element is and why the additional elements do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations not account for significantly more than the abstract idea (as shown). The Applicant does not point out what the additional elements are. For example, the Examiner asserts that “estimating elasticity for the one or 
The Applicant further argues that the presented claims amount to significantly more than the abstract idea by providing an inventive concept. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, what each additional element is and why the additional elements do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations not account for significantly more than the abstract idea (as shown). The Applicant does not point out what claimed limitations amount to significantly more than the abstract idea or provide any reasoning. The limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Applicant’s arguments are not persuasive.

The Examiner further points to MPEP 2106.05 which states “the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter”, where a narrow abstract idea is still an abstract idea. Applicant’s arguments are not persuasive.
The Applicant only argues against one claim limitation “estimating elasticity for the one or more items in the electronic basket of items using a multi-armed bandit model comprising a Thompson sampling algorithm”, which the Examiner has clearly shown is directed towards the abstract idea of Organizing Human Activity because it is estimating elasticity of items using specific mathematical relationships, where elasticity of product is used to help enhance the sale of items (e.g. a commercial interaction and sales behaviors). The Applicant does not properly point out the additional elements and merely cites pages of case law, without providing reasoning as to how the claimed limitations are recited to the cited pieces of case law. Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-13, and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 11-13, 15-20, and 22 are directed toward a process and claims 1-3, 5-10, and 21 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward estimating demand for one or more items in an electronic basket of items using one or more different demand models; estimating elasticity for the one or more items in the electronic basket of items using a multi-armed bandit model comprising a Thompson sampling algorithm, wherein using the multi-armed bandit model comprises: a first explore stage for making sub-optimal decisions and gathering data by pulling one or more random arms of the multi-armed bandit model; and a second exploit stage for determining a price using the demand and the elasticity by pulling an arm of the one or more random arms with a lowest regret based on a first explore stage; and facilitating displaying the price on a video screen of a device, wherein estimating the elasticity for the one or more items in the electronic basket of items comprises: placing a prior distribution over an elasticity parameter for the one or more items in the electronic basket of items; placing a likelihood model over past revenue for the one or more items in the electronic basket of items; and estimating the elasticity for the one or more items in the electronic basket of items using the prior distribution over the elasticity parameter and the likelihood model over the past revenue (Organizing Human Activity and Mathematical Relationships), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are estimating demand and elasticity of items in a basket to determine a price for those items in a selling environment using models and distributions, which is a commercial interaction. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mathematical Relationships because the claimed limitations are estimating demand and elasticity of items in a basket to determine a price for those items utilizing specific mathematical relationships including a multi-armed bandit model, Thompson sampling algorithm, Gaussian distribution/likelihood model, concave function, and/or demand models, which are Mathematical Relationships. The Applicant’s claimed limitations are merely analyzing demand and elasticity to set prices for products using mathematical relationships, which is directed towards the abstract idea of Organizing Human Activity.

In addition, dependent claims 2-3, 5-10, 12-13, and 15-22 further narrow the abstract idea and recite no additional elements (See PEG 2019 and MPEP 2106.05).
The claimed “a system, one or more processors, one or more non-transitory computer readable storing computing instructions configured to run on the one or more processors, video screen of a device, computing instructions, electronic basket, and non-transitory computer readable media” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 11-13, 15-20, and 22 and System claims 1-3, 5-10, and 21 recite a system, one or more processors, one or more non-transitory computer readable storing computing instructions configured to run on the one or more processors, video screen of a device, computing instructions, electronic basket, and non-transitory computer readable media; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0034, 0038, 0043, and 0048 and Figures 1-3 and 5. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “gathering data and facilitating displaying the price on a video screen of a device” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See 

Allowable over 35 USC 103
Claims 1-3, 5-13, and 15-22 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Independent claims 1 and 11 recite specific distributions involving prior distribution over an elasticity parameter and a likelihood model over past revenue for items in a basket to estimate elasticity of the items in the basket and recite a specific algorithm for the demand models.
Reasons the claims are allowable over the 103 rejection: The closest prior art of record is:
US 2013/0325554 A1) – which discloses optimizing profits for retailers by utilizing demand and price elasticity. 
May et al. (US 2011/0004506 A1) – which discloses demand modeling to generate forecasts and confidence levels for items in a commerce system.
Lee et al. (US 2017/0098236 A1) – which discloses use of a multi-armed bandit model that uses a Thompson sampling algorithm to select optimal features on items that will produce the highest response rate.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1-3, 5-13, and 15-22, such as the specific distributions involving prior distribution over an elasticity parameter and a likelihood model over past revenue for items in a basket to estimate elasticity of the items in the basket and recite a specific algorithm for the demand models.  There is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the claimed “estimating demand for one or more items in an electronic basket of items using one or more different demand models; estimating elasticity for the one or more items in the electronic basket of items using a multi-armed bandit model comprising a Thompson sampling algorithm, wherein using the multi-armed bandit model comprises: a first explore stage for making sub-optimal decisions and gathering data by pulling one or more random arms of the multi-armed bandit model; and a second exploit stage for determining a price using the demand and the elasticity by pulling an arm of the one or more random arms with a lowest regret based on a first explore stage; and facilitating displaying the wherein estimating the elasticity for the one or more items in the electronic basket of items comprises: placing a prior distribution over an elasticity parameter for the one or more items in the electronic basket of items; placing a likelihood model over past revenue for the one or more items in the electronic basket of items; and estimating the elasticity for the one or more items in the electronic basket of items using the prior distribution over the elasticity parameter and the likelihood model over the past revenue (as required by dependent claims 4-9 and 14-19)”, thus rendering claims 1-3, 5-13, and 15-22 as allowable over the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683